Order -unanimously affirmed, with $25 costs and disbursements. Memorandum: Appellant moved pursuant to section 86 of the Rochester City Court Act (L. 1950, ch. 771) to remove this case to *766Supreme Court. That statutory provision grants to the latter court discretionary authority to order such removal in any action where a counterclaim, as in this action, is interposed for more than $3,000. Upon the facts presented we conclude that Special Term providently exercised its discretion in denying the application. We pass upon no other question. (Appeal from order of Monroe Special Term denying a motion to remove the action from Rochester City Court to Supreme Court of Monroe County.) Present — Williams, P. J., Bastow, Goldman, Halpern and Henry, JJ.